Citation Nr: 1820936	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-27 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to degenerative disc disease.

2.  Entitlement to a compensable initial disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1966 to January 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2016 Board video conference hearing.  A transcript of that hearing has been associated with the claims file.

The Board notes that in an April 2016 rating decision, service connection for hypertension was granted, and was also listed as an issue in the April 2016 supplemental statement of the case (SSOC).  Although not certified as part of this appeal, at the October 2016 hearing, the Veteran waived a further statement of the case (SOC) and the Board took jurisdiction of the matter.  As such, it is now properly before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained in these systems to ensure consideration of the totality of the evidence.





FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's bilateral knee disability is related to his active service.

2.  From January 28, 2008 forward, the Veteran's hypertension is manifested by the need for continuous medication for control and a history of diastolic pressure of 100 or more. Diastolic pressure of 110 or more, or systolic pressure of 200 or more, has not been shown at any time during the period on appeal.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for a disability rating of 10 percent, but not higher, for hypertension have been approximated for the entire period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2017).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See, Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).
	
Service Connection Law and Analysis

The Veteran maintains that his bilateral knee disabilities were incurred during his active duty service.

Entitlement to VA compensation may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service; or for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (a), (d) (2017).

Establishing service connection for a claimed disability generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see, Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

With respect to the first Hickson element, there is no dispute that the Veteran has had total knee replacement surgeries for both left and right knees.  As such, the Board finds that the first Hickson element has been satisfied.

With regard to the second Hickson element, the Veteran testified at the October 2016 Board hearing that he began running in 1987 while on active duty, and continued running until he stopped in 1994 when he started having knee pains.  When he tried to run again the pains became worse and in 1995 he had right knee arthroscopic surgery, and again in 1996.  In 2007 he had a third arthroscopic surgery on his right knee and a left knee replacement.  In 2009 his right knee was replaced.  

An August 1994 VA physical therapy consult notes the Veteran reported that two years prior he began to have pain in his right knee after running.  The Veteran described pain in the medial bands of the right knee.  

A November 1994 VA MRI report notes a vertical oblique tear of the posterior horn of the medial meniscus of the right knee.

The Board finds that the record contains credible evidence of in-service pain in both of the Veteran's knees which ceased, temporarily, when he stopped running.  See, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As such, the Veteran has satisfied the second Hickson element.

With respect to the third Hickson element, the Board notes that the Veteran's active duty service treatment records are silent for complaints, diagnoses or treatments for either knee.  However, the Board is mindful that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim.  See, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran has not been afforded a VA knee examination, but in a June 2017 Veterans Health Administration (VHA) opinion, it was opined that it is at least as likely as not that any disability of either knee is the result of disease or injury during active service, to include running for several years, with the rationale that a January 1994 MRI of the right knee demonstrated abnormal morphology with questionable grade 3 signal changes.  It was further opined that it is at least as likely as not that arthritis of either knee manifested in active service or to a degree of 10 percent disabling within the first year after separation, with the rationale that arthroscopy of the right knee within a year after discharge revealed a defect in the femoral condyle which can be a start of arthritis developing in the knee.

Here, a VHA examiner has provided a positive nexus opinion linking the Veteran's bilateral knee disabilities to the Veteran's running while on active duty.  As such, the Board finds that the third Hickson element has been satisfied.

All three Hickson elements having been satisfied, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral knee disabilities are related to his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Increased Rating law and Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2017).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Generally, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (b)(2) (2017).  In cases where service connection was granted on the basis of new and material evidence following a prior disallowance, the effective date is the later of the date of receipt of the application to reopen or the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).

The Veteran's hypertension is rated under Diagnostic Code (DC) 7101.  38 C.F.R. § 4.104.  Under DC 7101, a 10 percent evaluation is provided when evidence demonstrates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  A minimum of 10 percent is also assigned when there is a history of diastolic blood pressure of predominantly 100 or more and continuous medication is required for control.  A 20 percent evaluation is warranted for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for hypertension with diastolic pressure predominantly 120 or more.  A maximum schedular evaluation of 60 percent is assigned when there is diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2017).

VA received the Veteran's informal application for service connection for hypertension on October 3, 2007, and denied service connection in September 2008.  The Veteran filed a timely notice of disagreement (NOD).  

A July 1988 service treatment record notes the Veteran was diagnosed with hypertension.

The Veteran was afforded a VA hypertension examination on April 7, 2016.  The examiner noted that the Veteran was diagnosed with hypertension in 1988 and that the Veteran's treatment plan includes taking continuous medication for hypertension.  Three blood pressure readings were taken on the day of the examination: 166 systolic over 93 diastolic; 145 systolic over 80 diastolic; and 152 systolic over 88 diastolic.  No post-service medical records were discussed.

In an April 2016 rating decision, service connection for hypertension was granted at 0 percent disabling with an effective date of April 7, 2016.

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board notes that in February 2008, VA received numerous treatment records, from both private and military facilities, from 1994 through 2009 which consistently document a diagnosis of essential hypertension as well as numerous blood pressure readings.  Furthermore, the use of the blood pressure medications Norvasc, Metaprolol and Avapro, as well as numerous others, was documented in these treatment records.

As mentioned above, the Veteran filed his claim for service connection on October 3, 2007.  The available medical treatment records show the following relevant blood pressure readings:

Date
Systolic
Diastolic
1/24/2008
160
100
1/13/2009
143
99
6/13/2009
143
99

As discussed above, the April 2016 VA examiner did not discuss these relevant records.  Here, the Board finds that as of January 24, 2008, the competent medical evidence of record supports a finding that the Veteran's hypertension more closely approximates that contemplated by a 10 percent rating.  

The Board finds that a rating higher than 10 percent is not warranted during any period on appeal.  Specifically, the criteria for a disability rating in excess of 10 percent for the Veteran's hypertension have not been met under Diagnostic Code 7101 for the entire period on appeal.  As shown above, there is no lay or medical evidence that, at any point during the appeal period, diastolic pressure was 110 or more or systolic pressure was 200 or more.  Therefore, the weight of the evidence demonstrates that entitlement to the next higher rating has not been met or approximated.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See, Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for bilateral knee disabilities is granted.

An initial disability rating of 10 percent from January 24, 2008 forward for hypertension is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


